United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                         F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                          April 21, 2003
                                 FOR THE FIFTH CIRCUIT
                                                                                     Charles R. Fulbruge III
                                  _________________________                                  Clerk
                                         No. 02-51164
                                    SUMMARY CALENDAR
                                  _________________________

JERRY GLENN COOPER

                       Plaintiff - Appellant

   v.

TEXAS PARDONS & PAROLES; GERALD GARRETT, Director Pardons & Parole

                       Defendants - Appellees

______________________________________________________________________________

                 On Appeal from the United States District Court for the
                      Western District of Texas, Austin Division
                                 (A-02-CV-240-SS)
______________________________________________________________________________

Before REYNALDO G. GARZA, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

        Jerry Glen Cooper, Texas inmate # 336606, proceeding pro se and in forma pauperis,

appeals the district court’s dismissal of his 42 U.S.C. § 1983 complaint. In the district court,

Cooper alleged that he had a protected liberty interest in receiving a timely parole review and that

both his right to be protected from cruel and unusual punishment and his right to due process had

been violated because he had been denied his January 2002 parole review. Cooper also asserted


        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                 -1-
that his right to equal protection had been violated when he was informed that he would not

receive a parole review until his pending habeas suit was resolved. Cooper sought damages and

injunctive relief.

        The district court determined that defendant Garrett was entitled to qualified immunity

and dismissed the claims for damages against him in his individual capacity. The district court also

determined that Cooper had not asserted claims against the Texas Board of Pardons and Paroles

and dismissed for lack of subject matter jurisdiction the claims for damages against Garrett in his

official capacity. Lastly, the district court dismissed Cooper’s claims for injunctive relief,

determining that Cooper’s allegations did not establish a constitutional violation and did not

implicate a protected liberty interest.

        Cooper’s brief does not adequately challenge the district court’s reasons for dismissing his

claims. FED. R. APP. P. 28 (a)(9)(A) requires that the appellant’s argument contain the reasons he

deserves the requested relief with citation to the authorities, statutes and parts of the record relied

on. Although we liberally construe briefs of pro se litigants and apply less stringent standards to

parties proceeding pro se than to parties represented by counsel, pro se parties must still brief the

issues and reasonably comply with the requirements of FED. R. APP. P. 28. Grant v. Cuellar, 59

F.3d 523, 524 (5th Cir. 1995). We will not raise and discuss legal issues that the appellant has

failed to assert; when an appellant fails to identify any error in the district court’s analysis, it is the

same as if the appellant had not appealed that judgement. Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

        Cooper asserts for the first time that the defendants violated the Ex Post Facto Clause and

increased his punishment by applying retroactive Texas law that requires the forfeiture of his good


                                                    -2-
conduct time. He asserts for the first time that his right to equal protection has been violated

because he has been incarcerated for more than three years on a technical parole violation. He

also asserts for the first time that he has a protected liberty and property interest in his good

conduct time and that he has a liberty interest in mandatory supervised release.

       We will consider an issue that is raised for the first time on appeal only if the issue

“presents a purely legal question and failure to address it would result in grave injustice.” Kelly v.

Foti, 77 F.3d 819, 822 (5th Cir. 1996). Cooper’s new ex post facto, equal protection, and liberty

interest claims are not purely legal questions and were not raised in the district court. See id.

       This appeal is without arguable merit and is frivolous. See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983). It is therefore DISMISSED. 5TH CIR. R. 42.2.

       The dismissal of this appeal counts as a strike under the Prison Litigation Reform Act.

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Cooper is WARNED that if he

accumulates three “strikes” under 28 U.S.C. § 1915(g) he will not be able to proceed in forma

pauperis in any civil action or appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury. 28 U.S.C. § 1915(g).

       APPEAL DISMISSED and SANCTION WARNING ISSUED.




                                                  -3-